     Case 2:18-cv-02161-JAD-PAL Document 36 Filed 03/19/19 Page 1 of 4




 1   Jennifer K. Hostetler
     State Bar No. 11994
 2   Lewis Roca Rothgerber Christie LLP
     3993 Howard Hughes Pkwy, Suite 600
 3   Las Vegas, NV 89169-5996
     Tel: 702.949.8200
 4   Fax: 702.949.8398
     E-mail: ihostetler@lrrc.com
 5
     Attorneys for Plaintiff
 6   Genworth Life and Annuity Insurance Company
 7

 8                                      UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10   GENWORTH LIFE AND ANNUITY                            CASE NO.: 2:18-CV-02161-JAD-PAL
     INSURANCE COMPANY, a Delaware
11   corporation,
12                         Plaintiff,                    STIPULATION AND ORDER TO
                                                         AMEND THE ORDER OF DISCHARGE
13     vs.                                               IN INTERPLEADER, DISMISSAL
                                                         WITH PREJUDICE OF GENWORTH
14   JACLYN R. HAFTER, an individual; J.H., a            LIFE AND ANNUITY INSURANCE
     minor; G.H., a minor; BRANDON PHILLIPS,             COMPANY, AND CONSOLIDATION
15   as Trustee of the Jacob Hafter Trust dated April    [ECF 31]
     17, 2018, and THE UNITED STATES OF
16   AMERICA, acting through the Internal Revenue                  ECF No. 36
     Service, and DOES 1-5.,
17
                         Defendants.
18
19                 Plaintiff Genworth Life and Annuity Insurance Company (“Genworth”), as the

20   successor in interest to First Colony Life Insurance and Defendants Jacyln R. Hafter, J.H., G.H.,

21   Brandon Phillips as Trustee of the Jacob Hafter Trust dated April 17, 2018, and the United States

22   of America (“Defendants”) hereby submit the following Stipulation and Order to Amend the

23   Order of Discharge in Interpleader, Dismissal with Prejudice of Genworth Life and Annuity

24   Insurance Company, and Consolidation (“Stipulation and Order to Amend”) in connection with

25   the above-captioned action.

26            1.        On March 1, 2019, Genworth filed the Stipulation and Order of Discharge in

27   Interpleader, Dismissal with Prejudice of Genworth Life and Annuity Insurance Company, and

28   Consolidation. (ECF 30).


     107602776.1
     Case 2:18-cv-02161-JAD-PAL Document 36 Filed 03/19/19 Page 2 of 4




 1                2.   On March 11, 2019, the Court issued an Order of Discharge in Interpleader,
 2   Dismissal with Prejudice of Genworth Life and Annuity Insurance Company, and Consolidation
 3   (“March 11, 2019 Order”) requiring Genworth to deposit $240,000.00 (the Death Benefit minus
 4   Genworth’s $10,000 in fees and costs incurred in this action) with the Clerk of Court for deposit
 5   into the Court Registry Investment System. (ECF 31).
 6                3.   Since entry of the Court’s March 11, 2019 Order, Genworth has learned that the
 7   Death Benefit of $250,000.00 has accrued interest in the amount $5,556.16.
 8                4.   Accordingly, Genworth seeks to amend the March 11, 2019 Order to allow the
 9   deposit of $245,556.16 by March 28, 2019. This amount represents the Death Benefit inclusive of
10   accrued interest and less $10,000.00 in Genworth’s attorneys’ fees and costs.
11                5.   The parties agree and stipulate that the Court shall enter an order amending the
12   March 11, 2019 Order to permit Genworth to deposit $245,556.16 to the Clerk of this Court for
13   deposit into the Court’s Registry Investment System.
14                6.   The parties agree and stipulate that this Stipulation and Order to Amend does not
15   III
16   III      •




17   Ill
18   III
19   II)
20   III

21   III
22   III
23   III
24   III
25   III
26   111
27   III
28   III

                                                        2
      107602776.1
     Case 2:18-cv-02161-JAD-PAL Document 36 Filed 03/19/19 Page 3 of 4




 1   seek to amend or change any other ruling of the Court’s March 11, 2019 Order.
 2            Dated this 19th day of March, 2019.
 3
      LEWIS ROCA ROTHGERBER CHRISTIE LLP                  SOLOMON DWIGGINS & FREER,
 4                                                        LTD.

 5
      By: /s/ Jennifer K. Hostetler___________            By: /s/Alexander G. Leveque______
 6     Jennifer K. Hostetler                                 Steven E. Hollingworth
       State Bar No. 11994                                   State Bar No. 7753
 7     3993 Howard Hughes Pkwy, Suite 600                   Alexander G. Leveque
       Las Vegas, NV 89169-5996
 8     Tel: 702.949.8200                                     State Bar No. 11183
      jhostetler@lrrc.com                                   Joshua M. Hood
 9     Attorneys for Plaintiff Genworth Life and             State Bar No. 12777
       Annuity Company                                       9060 W. Cheyenne Avenue
10                                                          Las Vegas, NV 89129
11                                                          Telephone: 702.589.3202
                                                             shollingworth@sdfhvlaw. com
12                                                          aleveque@sdfnlaw. com
                                                            jhood@sdfiivlaw.com
13                                                          Attorneys for Defendants Jacyln R.
                                                            Hafter, J.H., and G.H.
14
15    U.S. DEPARTMENT OF JUSTICE                          CARY COLT PAYNE, CHTD

16
17    By: /s/ Henry C. Darmstadter_____                   By: /s/ Cary Colt Payne
       Henry C. Darmstadter                                 Cary Colt Payne
18     Trail Attorney, Tax Division                         State Bar No. 4357
       U.S. Department of Justice                           700 South Eighth Street
19     P.O. Box 683 Ben Franklin Station
       Washington, D.C. 20044-0683                          Las Vegas, NV 89101
20     (202) 307-6481                                       Tel: 702.383.9010
                                                            carycoltpaynechtd@yahoo.com
21     Of Counsel                                           Attorneys for Defendant Brandon
       Nicholas A. Trutanich                                Phillips, Trustee
22     United States Attorney
       Attorneys for the United States
23
24                                                  ORDER

25      BasedITonISthe
                    SOparties'
                       ORDERED:stipulation [ECF No. 36] and good cause appearing, IT IS HEREBY
     ORDERED that the court's order dated 3/11/19 [ECF No. 31] directing Genworth to deposit
26   $240,000 is hereby amended to state that the deposit should instead be in the amount of
     $245,556.16 (which represents $250,000 + accrued
                                                    UNITEDinterest of $5,556.16
                                                              STATES    DISTRICT- $10,000
                                                                                    JUDGEin Genworth's
27
     fees and costs).
                                                            _______________________________
28                                                  Dated:__________________________
                                                            U.S. District Judge Jennifer A. Dorsey
                                                      3
                                                            Dated: March 23, 2019
     107602776.1
